Exhibit Stock Purchase Agreement between Legacy Communications Corporation, The Mint Leasing, Inc. a Texas corporation, and the shareholders of The Mint Leasing, Inc., dated July 18, 2008 STOCK PURCHASE AGREEMENT BY AND AMONG THREE IRONS, INC. LEGACY COMMUNICATIONS CORPORATION AND THE SUBSIDIARIES LISTED ON EXHIBIT H HERETO Dated as of July 18, 2008 TABLE OF CONTENTS ARTICLE I SALE AND PURCHASE 1 ARTICLE II PURCHASE PRICE AND PAYMENT 1 2.1 Amount of Purchase Price 1 2.2 Payment of Purchase Price 1 ARTICLE III CLOSING AND TERMINATION 1 3.1 Closing Date 1 3.2 Termination of Agreement 2 3.3 Procedure Upon Termination 2 3.4. Effect of Termination 2 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 3 4.1 Organization and Good Standing 3 4.2 Authorization of Agreement 3 4.3 Capitalization 3 4.4 No Subsidiaries 4 4.5 Corporate Records 4 4.6 Conflicts; Consents of Third Parties 4 4.7 Financial Statements 5 4.8 Liabilities 6 4.9 Absence of Certain Developments 6 4.10 Taxes 6 4.11 Property 6 4.12 Litigation 6 4.13 Compliance with Laws 7 4.14 Environmental Matters 7 4.15 No Misrepresentation 7 4.16 Financial Advisors 7 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER 7 5.1 Organization and Good Standing 7 5.2 Authorization of Agreement and Transaction Documents 7 5.3 Conflicts; Consents of Third Parties 8 5.4 Litigation 8 5.5 Investment Intention 8 5.6 Investment Experience 9 5.7 Accredited Investor 9 5.8 Restrictions 9 5.9 Financial Advisors 9 ARTICLE VI COVENANTS 9 6.1 Access to Information 9 6.2 Conduct of the Business Pending the Closing 10 6.3 Other Actions 10 6.4 Non Negotiation; Non-Solicitation 10 6.5 Preservation of Records 11 (i) 6.6 Publicity 11 6.7 Use of Name 11 6.8 Payment and Transfer of Assets and Liabilities 11 6.9 Transfer and Divestiture of Subsidiaries 12 6.10 Fairness Opinion 12 ARTICLE VII CONDITIONS TO CLOSING 12 7.1 Conditions Precedent to Obligations of the Purchaser 12 7.2 Conditions Precedent to Obligations of the Company and Majority Stockholders 13 ARTICLE VIII INDEMNIFICATION 15 8.1 Indemnification 15 8.2 Limitations on Indemnification for Breaches of Representations and Warranties 16 8.3 Indemnification Procedures 16 8.4 Tax Matters 17 8.5 Preparation of Tax Returns; Payment of Taxes 18 8.6 Tax Treatment of Indemnity Payments 20 ARTICLE IX MISCELLANEOUS 20 9.1 Certain Definitions 20 9.2 Survival of Representations and Warranties 23 9.3 Expenses 24 9.4 Specific Performance 24 9.5 Further Assurances 24 9.6 Submission to Jurisdiction; Consent to Service of Process; Arbitration 24 9.7 Entire Agreement; Amendments and Waivers 25 9.8 Governing Law 25 9.9 Notices 25 9.10 Severability 26 9.11 Binding Effect: Assignment 26 9.12 Non-Recourse 26 9.13 Counterparts 26 (ii) EXHIBITS Exhibit A - Major Stockholders Exhibit B - Trust Receipt Irrevocable Instructions and Irrevocable Proxy Exhibit C - DELETED Exhibit D - Excluded Obligations Exhibit E - Opinion of Franklin, Cardwell & Jones, PC Exhibit F - Escrow Agreement Exhibit G - Form of Designation of Series A Convertible Redeemable Preferred Stock Exhibit H - Subsidiaries Exhibit I - Form of Officer's Certificate of the Company Concerning Accuracy Exhibit J - Form of Officer's Certificate of the Purchaser Concerning Accuracy Exhibit K-DELETED Exhibit L - Form of Note Purchase Agreement (iii) STOCK
